« Case: 2:20-mj-00125-EPD Doc #: 1 Filed: 02/20/20 Page: 1 of 6 PAGEID #: 1

AO 91 (Rev. 08/09) Criminal Complaint HH

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

 

United States of America )
v. )
Timothy A. Bissell } Save Bo, 220empa2s
8620 Plain City-Georgesville Rd. )
Plain City, OH 43064
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of _ June, 2017 and December, 2019 __ in the county of Madison in the
Southern ___ Districtof == == Ohio. ~————_, the defendant(s) violated:
Code Section Offense Description iC -U%
18 U.S.C. 2251(a) Production of child pornography: use of a minor engaged in sexually explicit’

conduct to produce a visual depiction of such conduct, or attempts to do so

18 U.S.C. 2252(a)(2) Distribution of visual depictions of minors engaged in sexually explicit
conduct, in interstate commerce.

This criminal complaint is based on these facts:

See attached affidavit incorporated herein by reference

@ Continued on the attached sheet.

Df Le

c omplainant's signature

Sworn to before me and signed in my presence.

Date: _ +r uu uw

City and state: Columbus, Ohio

 
» Case: 2:20-mj-00125-EPD Doc #: 1 Filed: 02/20/20 Page: 2 of 6 PAGEID #: 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
In the Matter of the Criminal Complaint for: Case No.
United States of America
V.
Timothy A. Bissell
8620 Plain City-Georgesville Rd. NE
Plain City, OH 43064

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

 

I, Steven Grubbs, a Task Force Officer (TFO) with Homeland Security Investigations (HSI),

being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. Iam a Task Force Officer (TFO) with Homeland Security Investigations (HSI), in
Columbus, Ohio and have been employed by the Westerville Police Department for 19 years. I
am currently assigned to the Investigations Bureau of the Westerville Police Department and to
the Franklin County Sheriff’s Office (FCSO) Internet Crimes Against Children (ICAC) Task
Force, where I conduct online child enticement and child pornography investigations. I have
received specialized training in the area of internet crimes involving child exploitation and child
pornography. I have been involved in the execution of numerous search warrants involving the
seizure and search of computers and other digital media, as well as numerous investigations
involving internet crimes against children, which have resulted in felony arrests and convictions. I
make this affidavit in support of an application for a criminal complaint against Timothy A.
BISSELL, there being probable cause to believe that BISSELL has committed violations of Title
18, United States Code, Section 2251 (a) - the production of child pornography and Title 18 USC,
Sections 2252 and 2252A — the distribution of child pornography.

2. This affidavit is based upon your affiant’s first-hand knowledge as well as
conversations and coordinated efforts with other law enforcement agents. Since this affidavit is
being submitted for the limited purpose of securing a criminal complaint and arrest warrant, your
affiant did not include each and every fact known concerning this investigation. Your affiant did
not withhold any information or evidence that would negate probable cause. Your affiant has set
forth only the facts that are believed to be necessary to establish probable cause that BISSELL

committed the violations listed above.
» Case: 2:20-mj-00125-EPD Doc #: 1 Filed: 02/20/20 Page: 3 of 6 PAGEID #: 3

3. In March of 2018, Homeland Security Investigations Columbus received information
from the Queensland (Australia) Police Service (QPS), about an individual utilizing the username
“KWILS” to post images of clothed juveniles and a nude female believed to be a juvenile on the
WEBSITE, which is a photo-sharing website known to law enforcement to be a meeting and
trading site for individuals interested in child exploitation material.! The WEBSITE is designed
to be a forum for users to post photo albums for others to view. The albums can be open for all
users to view or locked with a password to restrict who views them. Additionally, tags can be
attached to a user’s account or album to make searching for and finding others with similar

interests easier.

4. According to QPS, user “K WILS” created his/her account on the WEBSITE in
December of 2017, with a listed email address of wilsonkatie915@yahoo.com associated with the
account. The user also posted the following tags to the account: “sweet,” “teen,” and “young.”
QPS provided a list of IP addresses that were used to access the KWILS account, with the most
recent one, 75.188.142.6, accessing the WEBSITE on March 4, 2018. The information provided
by QPS further indicated that KWILS created three albums. Two unlocked albums were named
“13 yr [name of child] in Blue Bikini” and “15 yr [Relative] Preview,” and one locked account
was had a title indicating it contained images of a 15-year-old minor getting out of the shower.
Other users had posted comments on these albums, and in response to comments regarding the

locked album, K WILS stated, “she is so hot!!! I exploded when I took this!”

5. QPS accessed the two unlocked albums that “KWILS” had created. The unlocked
album named “13 yr [name of child] in Blue Bikini” contained 12 images primarily depicting a
minor female, who appeared to be approximately 13 years of age, in a solid blue bikini top and
two-tone blue bottoms with a tropical leaf style pattern. In the photos, the minor girl appears to
be at a beach or pool, and in several of the images she is pictured with similar aged girls. Two of
the pictures were close ups of the juvenile’s body, one showing her front and the other showing
her buttocks. The unlocked album named “15 yr [Relative] Preview” contained 10 images, seven
of which depicted a pubescent female on the front porch of a house, dressed in a manner
consistent with attending a school dance (i.e., a “prom photo”). The other three images in this
album depicted the same female apparently when she was younger, in a blue and white striped

bikini.

 

1 QPS’ investigation of this website is ongoing, and for that reason the name of the website is not disclosed herein,

although it is known to your affiant.
2
Case: 2:20-mj-00125-EPD Doc #: 1 Filed: 02/20/20 Page: 4 of 6 PAGEID #: 4

.

6. An undercover officer (UC) with QPS, who was posing as the father of an 11-year-old
child, commented on the photos in the unlocked albums and which led to an email conversation
between K WILS and the UC in March of 2018. During that email exchange, KWILS eventually
provided the UC with the password to K WILS’ locked album on the WEBSITE. The locked
album was found to contain 12 images depicting what appeared to be a minor female. In six of
the images, the female was fully clothed or wearing a bikini. The other six depicted the same
female nude in a bathroom. In some of the images the female was standing and bending over ina
bathroom with her hair wrapped in a towel. Three of the images depicted a full-frontal view
showing the female’s nude breasts and pubic area, and three other images depicted a full view
from the back side showing her nude buttocks. The photos appeared to have been taken from a
device near the ceiling, possibly indicating a hidden camera. QPS was able to obtain exif data
from at least one of these photos of the female nude in the shower, which showed that the image

was created on June 24, 2017 with a Samsung phone.

7. During the course of the email conversation between the UC and KWILS, KWILS
made comments about the minor female depicted in the photographs in the locked album and
about the UC’s fictitious 11 year-old daughter. Specifically, in regards to the child depicted in his
locked album, KWILS made statements indicating that he had masturbated after recording the
shower pictures of her and that he was hoping to be able to have “fun” with the child. In regards
to the UC’s fictitious daughter, KWILS said “Holy crap man I’m so jealous... your girl is only
11!! What a perfect age to start breaking in such a sweet young girl!!”

8. On May 18, 2018, Your Affiant issued a subpoena to Charter Communications
requesting subscriber information for the customer assigned IP address 75.188.142.6 on March 4,
2018. Information in response indicated that the IP address was assigned to a residential account,
with account number 737284702 that was registered to Melissa Bissell at the 8620 Plain City-
Georgesville Rd. NE, Plain City, OH 43064. On May 21, 2018, your affiant issued a subpoena to
Yahoo Inc. requesting subscriber information for the email address wilsonkatie915@yahoo.com.
Information provided by Yahoo, Inc. indicated the phone number associated with the
wilsonkatie915@yahoo.com email account is 614-204-5358, and the account was created in
March of 2017. On July 24, 2018, your affiant issued a subpoena to Verizon Wireless requesting
subscriber information for the phone number 614-204-5358. Verizon Wireless provided

responsive information identifying the subscriber as Timothy BISSELL at 8620 Plain City-
Case: 2:20-mj-00125-EPD Doc #: 1 Filed: 02/20/20 Page: 5 of 6 PAGEID #: 5

Georgesville Rd. NE, Plain City, OH 43064. The Verizon Wireless account has been registered

to BISSELL since March 2010.

9. In November of 2019, an administrator at a school within the jurisdiction of the 8620
Plain City-Georgesville Rd. NE, Plain City, OH 43064 was shown one of the photographs that
was observed in the 15 yr [Relative] album on the WEBSITE. The administrator positively
identified the minor depicted in that photograph as a 17-year-old female who attends the school.
That minor is hereinafter referred to as Minor Victim 1 (MV1). At the time the 15 yr [Relative]
album was discovered by law enforcement on the WEBSITE, MV1 would have been 16 years
old, and she would have been 15 years old in June of 2017 when exif data indicates that the nude

images of her were created.

10. Your affiant reviewed the photographs that QPS had found in the KWILS albums on
the WEBSITE and conducted surveillance at 8620 Plain City-Georgesville Rd. NE, Plain City,
OH 43064. Through these investigative steps, your affiant was able to determine that some of the
clothed photos of MV1 in which she was standing on the front porch of a residence, were in fact
taken on the front porch of8620 Plain City-Georgesville Rd. NE, Plain City, OH 43064. Further
information confirmed that BISSELL was a resident at 8620 Plain City-Georgesville Rd. NE,
Plain City, OH 43064 through January and February of 2020.

11. On February 20, 2020, the Franklin County Internet Crimes Against Children (ICAC)
Task Force executed a search warrant at 8620 Plain City-Georgesville Rd. NE, Plain City, OH
43064. Timothy BISSELL waived his Miranda Rights and agreed to be interviewed. BISSELL
admitted to hiding a cellphone and surreptitiously recording MV1 as she got out of the shower at
BISSELL’s parent’s home in Dover, OH. BISSELL was shown printed images that were posted
to the KWILS albums on the WEBSITE and acknowledged he recorded and posted them using

the KWILS account several years ago.

12. BISSELL also admitted to hiding a cellphone in a bathroom in his Plain City, Ohio
residence to surreptitiously record MV1 nude before getting into the shower and after getting out
of the shower. A Samsung Galaxy S7 cellphone was seized from the residence during the search
warrant and a video was recovered during an on scene forensic preview that depicted MV1 fully
nude both before getting into the shower and after getting out of the shower, although the footage
does not show MV1 in the shower. The beginning of the video shows BISSELL setting up the
recording device and walking away. The video is titled 20191209_181158.mp4, is 24 minutes

and 25 seconds long, and the file path shows it is stored in the DCIM folder which is the default
4
Case: 2:20-mj-00125-EPD Doc #: 1 Filed: 02/20/20 Page: 6 of 6 PAGEID #: 6

storage location for images/videos created with the device. The forensic analysis showed a file
created date of December 9, 2019, at which time MV1, who has a date of birth in January of
2006, was a minor. BISSELL claimed he masturbated more than 10 times to the video and/or

images of MV 1.

13. Forensic analysis as well as BISSELL’s statements indicate the Samsung Galaxy S7
cellphone was used to produce the video of MV1 in Plain City, Ohio. The cellphone has
markings on the back that indicate it was manufactured in Viet Nam, thus the video was produced
utilizing materials that have travelled in interstate and foreign commerce. Furthermore,
BISSELL uploaded images of MV1 to the WEBSITE which would require use of the internet.
Since the WEBSITE is not hosted in Ohio, or in the United States, the images were transported or

transmitted in interstate and/or foreign commerce.

14. Based upon the above information, your affiant submits that there is probable cause to
believe that Timothy A. BISSELL has committed offenses in violation of 18 U.S.C. Sections
2251(a) —use of a minor engaged in sexually explicit conduct for the purpose of producing a
visual depiction of such conduct; and 2252(a)(2) —distribution of visual depictions of minors

engaged in sexually explicit conduct. Therefore, your affiant respectfully requests this court

issue a criminal complaint and arrest warrant.

Steven Grubbs
Task Force Officer
Homeland Security Investigations

 
